Case 1:19-cv-23171-KMW Document 21 Entered on FLSD Docket 11/05/2019 Page 1 of 55



                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF FLORIDA
                                   CASE NO. 1:19-cv-23171-KMW

  Silverboys, LLC,

         Plaintiff,


  v.

  Sofia Joelsson, SOJO Design, LLC,
  Chayanne Xavier Coe, Cudesso, LLC,
  Sofia Joelsson Design, LLC, Joelsson Enterprise
  Managers, LLC, Sofia Joelsson Enterprises, LLC,
  Limited Edition, LLC, Design Ops, Inc., Spa Ricci,
  LLC, 4TEEN7TY, LLC, Total Window, Inc.,
  Bon Vivant Custom Woodworking, Inc.,
  Fine Surfaces and More, Inc., and Visser Closets,
  Inc.



        Defendants.
  ______________________________________/

                                     AMENDED COMPLAINT

          Silverboys, LLC (“Plaintiff” or “Silverboys”), by and through its undersigned counsel, files

   this Amended Complaint for damages against Defendants Sofia Joelsson (“Joelsson”); SOJO

   Design, LLC (“SOJO”); Chayanne Xavier Coe (“Coe”) (collectively, the “SOJO Defendants”);

   Cudesso, LLC (“Cudesso”); Sofia Joelsson Design, LLC (“Joelsson Design”); Joelsson Enterprise

   Managers, LLC (“Joelsson Managers”); Sofia Joelsson Enterprises, LLC (“Joelsson Enterprises”);

   Limited Edition, LLC (“Limited Edition”); Design Ops, Inc. (“Design Ops”); Spa Ricci, LLC

   (“Spa Ricci”); 4TEEN7TY, LLC (“4TEEN7TY”); Total Window, Inc. (“Total Window”); Bon

   Vivant Custom Woodworking, Inc. (“Bon Vivant”); Fine Surfaces and More, Inc. (“Fine

   Surfaces”); and Visser Closets, Inc. (“Visser”).
Case 1:19-cv-23171-KMW Document 21 Entered on FLSD Docket 11/05/2019 Page 2 of 55



                                   PRELIMINARY STATEMENT

          1.      This action arises from an elaborate fraudulent scheme perpetrated by Sofia

   Joelsson through her phony interior design company. Together with a team of co-conspirators, and

   in coordination with her employees, bookkeepers, and other selected controlled vendors, SOJO

   bilked Silverboys out of millions of dollars. This international fraudulent enterprise targeted high

   net worth clients in markets around the world (such as South Beach, The Hamptons, The

   Caribbean, and NYC) including Silverboys, a company formed by Karen and Henry Silverman to

   renovate the vacation home they purchased in the Bahamas in 2013.

          2.      Beginning in November 2014 until Joelsson and her team were terminated in early

   March 2016, Joelsson and her co-conspirators stole millions of dollars from Silverboys through

   every imaginable fraudulent scheme. It was only after learning that the project was woefully

   behind schedule as a result of her intentional delays (despite Joelsson’s repeated representations

   that the project was proceeding to plan), that Silverboys began to uncover Joelsson’s scheme.

   Silverboys’ investigation revealed countless egregious examples of exceptionally poor and

   endangering workmanship without any rational explanation.           When Joelsson realized that

   Silverboys discovered her fraud, , she moved money to newly created entities in an effort to shield

   her ill-gotten gains. She further attempted to cover up her conduct through, among other things,

   the fabrication of documents.

          3.      Joelsson is a former Miss Sweden and a self-proclaimed “Penthouse Queen” of

   South Beach. Silverboys believes that she created SOJO, a putative design company, with the

   assistance of oil magnate and billionaire Tim Headington (“Headington”). Headington is well

   known in Hollywood circles, and has produced such films as Argo, Hugo, Jersey Boys and others.

   Silverboys further believes that Headington has financially supported SOJO via his controlled


                                                    2
Case 1:19-cv-23171-KMW Document 21 Entered on FLSD Docket 11/05/2019 Page 3 of 55



   companies (“Headington Realty and Capital”), whose financial support helped prop up SOJO as a

   legitimate and credible design company.

          4.      Silverboys first encountered Joelsson in November 2014, after its first run-in with

   a corrupt design and construction team. Specifically, Silverboys’ first design and construction

   team operated a complicated fraud scheme that led to arrests for wire fraud, customs and

   immigration fraud, and a multimillion dollar civil award to Silverboys. Thus, when Silverboys

   was vulnerable having been victimized once before and in need of a trusted advisor, it was

   introduced to Joelsson. Joelsson represented that she was a licensed interior designer who “took

   fraud seriously” as she too had been a victim of fraud at the hands of her own bookkeeper. Joelsson

   told Silverboys that she could (i) serve as Silverboys’ expert witness in connection with a civil

   proceedings against the prior fraudsters, and (ii) finish the project (which at that point, was

   approximately 90% complete). Silverboys thus decided to engage Joelsson. As it turned out, the

   engagement was a calamity.

          5.      Instead of assisting Silverboys, SOJO and her co-conspirators would waste no time

   aligning with the same fraudsters that Silverboys had exposed before. Joelssom met with them in

   person and mirrored their fraudulent behaviors. Joelsson was not a licensed designer as she

   claimed. Indeed, she had been fined years earlier (twice in 2003 and again in 2004, 2007, 2010

   and 2013) for falsely representing and marketing herself as one.

          6.      As part of their ongoing effort to cover the elaborate scheme, Joelsson and co-

   conspirator Chayanne Coe corrupted the integrity of their own financial and project reporting

   systems by overriding their entries, creating fraudulent proposals, purchase orders, invoices, and

   contracts (thus creating multiple sets of books to defraud clients), filing false Bahamian duty and

   VAT statements, commingling funds, and bundling multiple clients under Silverboys’ account.



                                                   3
Case 1:19-cv-23171-KMW Document 21 Entered on FLSD Docket 11/05/2019 Page 4 of 55



   Joelsson laundered her stolen funds into real estate purchases and shell companies to camouflage

   the illegal origin of the funds. The effort to hide the scheme exists to this day, as no complete and

   accurate inventory of items delivered has ever been provided to Silverboys.

          7.      SOJO sent Silverboys over a dozen requests for payments (which Silverboys made)

   totaling more than $1.98 million in a one-year period. Joelsson also obtained an additional $2.818

   million from Silverboys for construction invoice payments generated under her control. Instead

   of using the payments for the intended purpose, Joelsson diverted the payments to her shell

   companies to fund her extravagant lifestyle. This fact has been confirmed via Juan Carlos Pombo,

   a former SOJO insider, who explained that payments were immediately diverted to pay off

   Joelsson’s bills and credit card balances while Silverboys’ goods were secreted to warehouses to

   be resold.

          8.      On many occasions, when SOJO sent cash requests to Silverboys for the purchase

   of goods for the project, SOJO had not even contacted vendors to obtain the price quotes that

   appeared on those cash requests. Therefore, the cash requests SOJO demanded payments on for

   purportedly paying third-party vendors contained fictitious prices that Joelsson simply made up.

          9.      As part of the scheme, Joelsson and Coe issued a fraudulent web of “budgets,”

   “cash requests,” and “proposals” for the purchase of furniture and fixtures. These documents were

   designed to extract even more money from Silverboys by billing up to four times for the same

   items, adding fictitious sales tax, inventing “ghost items” of goods never delivered, charging false

   installation, fabrication, and shipping and travel expenses, and even stealing credits that were

   granted to Silverboys while simultaneously charging Silverboys for those same credited items.

   Running balances on these documents were (a) deliberately incorrectly summed, (b) never

   reconciled sequentially or in the aggregate, (c) not accurately credited against actual cash



                                                    4
Case 1:19-cv-23171-KMW Document 21 Entered on FLSD Docket 11/05/2019 Page 5 of 55



   payments, or (d) deleted or omitted entirely. In sum, Joelsson’s manipulation of the documentation

   sent to Silverboys was highly orchestrated and endless.

          10.     The manipulating of proposals and invoices was one method by which Joelsson

   was able to defraud Silverboys. A proposal is intended to show how much items will cost once

   paid in full and are prospective in nature. In contrast, invoices are only generated after those items

   have been paid—i.e., an invoice is like a receipt—and are retrospective. By inflating the budgeted

   cost of items and only accepting percentages of the budgeted amounts, SOJO was able to collect a

   vast amount of money without ever producing an invoice. In fact, the SOJO Defendants would

   not generate an invoice for anything until September 2015, although Joelsson had collected

   $984,740 in proposals by September. This allowed the SOJO Defendants to constantly scramble

   items across multiple proposals because nothing was final.

          11.     Joelsson utilized these methods by having multiple vendors, known as “play ball

   vendors” (Visser, Bon Vivant, Fine Surfaces, Total Window, and Cudesso), abide by the SOJO

   business model providing “SOJO version invoices” vs “Client version invoices.” The Client

   version invoices were client-facing and SOJO version invoices were unpopulated templates of the

   vendor’s own invoices. Joelsson demanded the ability to set the quotes and prices for vendors,

   thereby controlling wholesale pricing with the purpose of covering up her kickbacks.

          12.     Joelsson, with this vendor assistance, was able to fraudulently induce Silverboys

   into giving her large sums of money that mirror amounts she needed to replenish her bank account

   and to pay her personal and business credit cards. Joelsson went so far as to sequentially design

   her quotes specifically around recouping money that she had spent the month before. Her

   subcontractors provided multiple versions of invoices to allow Joelsson to manipulate quotes to be

   the customized prices she needed, backing the numbers into the quote and making it impossible



                                                     5
Case 1:19-cv-23171-KMW Document 21 Entered on FLSD Docket 11/05/2019 Page 6 of 55



   for her to reconcile how Silverboys’ money had been spent.

          13.     Joelsson also concealed her fraud by “instructing her vendors to increase their

   prices, demand goods for free, and request kickbacks in the form of checks, material goods, or

   cash,” according to Pombo.

          14.     Pombo also explained that Joelsson demanded trade discounts from vendors of 30-

   40% and had this percentage added to the quote before it became an invoice and prior to Joelsson

   adding an additional 30% on the client’s cash request. At the same time, Silverboys was deceived

   into thinking that its only up-charge was 30% on custom items, as their contract indicated. These

   kickback schemes confirmed by other former insiders, including Blanca Wall (“Wall”). .

          15.     In addition to cash kickbacks, Joelsson received free goods, which Silverboys

   believes were sent to properties owned (directly or indirectly) by her and Headington.

          16.     Joelsson’s scheme was assisted by her demand that she have full control over the

   construction side of the project.    This control allowed Joelsson to receive kickbacks on

   construction items of $1.2M of funds paid by Silverboys.

          17.     Joelsson also obtained full control of Silverboys’ project by advocating for

   Silverboys to have a local representative on the project to navigate the codes and laws in the

   Bahamas. She insisted Silverboys expand their contract with an addendum for SOJO to oversee

   the completion and remediation work for the project through Robert Whittingham

   (“Whittingham”). Whittingham was promised to “be a full-time part of SOJO Design” and to

   “report directly and only to SOJO Design.” Further, Whittingham was to serve as Joelsson’s agent,

   and recommended that SOJO hire Core Construction (“Core”). Whittingham agreed to document

   all the deficiencies and overcharges from the prior individuals who had defrauded Silverboys.

   Core has since produced the fraudulent invoices used by SOJO in her scheme. Indeed, SOJO



                                                   6
Case 1:19-cv-23171-KMW Document 21 Entered on FLSD Docket 11/05/2019 Page 7 of 55



   created fraudulent hours under Whittingham to systematically overcharge Silverboys (roughly

   $50,000 per month on average).

          18.     By the end of 2015, Silverboys had grown concerned with Joelsson’s claims that

   the project would soon be completed, and Silverboys requested a reconciliation of how their

   money had been spent. Joelsson continued to cover-up the fraud, claiming that she could not easily

   provide past invoices for Silverboys. Finally, after weeks of increasingly outlandish excuses and

   delays, Silverboys terminated the Agreement for cause. Silverboys’ subsequently learned that

   vendors on the Silverboys project claimed that they were due money, which SOJO refused to pay.

   According to former employee Pombo, “Joelsson never paid the balances owed to vendors because

   she felt it was her kickback for doing business with her.”

          19.     After Joelsson’s termination, Silverboys demanded an updated list of outstanding

   items. Joelsson took weeks to respond, giving various excuses for her inability to provide simple

   information.

          20.     Finally, on or about May 11, 2016, Joelsson delivered over 200 pages of documents

  that bore no resemblance to documents previously received by Silverboys.

          21.     In January 2019, Joelsson produced a set of invoices that served as her accounting

   for the use of Silverboys’ funds, as well as hundreds of pages of doctored, redacted, and irrelevant

   documentation. An examination of those documents revealed that they were entirely fictitious and

   conflicted with documents previously produced by her and her vendors. Joelsson not only stole

   millions from Silverboys, but also left their property in the Bahamas in a dangerous condition.

          22.     Silverboys would discover that the fraud perpetrated upon them stemmed from

   SOJO’s modeling of crimes committed by its former bookkeeper, Max Caggiano (“Caggiano”),

   who fled Florida and was arrested in California in 2011. Caggiano pleaded guilty to 18 counts of



                                                    7
Case 1:19-cv-23171-KMW Document 21 Entered on FLSD Docket 11/05/2019 Page 8 of 55



   grand theft in the first degree, Fla. Stat. § 812.014, and 28 counts of money laundering, Fla. Stat.

   §§ 896.101, 777.011, and was sentenced to five years in prison. See State of Florida v. Caggiano,

   No. F 11-028894 (Fla. 11th Cir. Ct. Feb. 22, 2013). The methods of fraud Caggiano allegedly

   used against other SOJO clients had been perfected by SOJO and subsequently employed against

   Silverboys and others. SOJO not only perfected but would appear to have orchestrated the entire

   system of accounting fraud because her run in with the law predates Caggiano.

            23.   Joelsson has also attempted to hide her ill-gotten gains by diverting funds received

   from Silverboys into entities which she controlled. For example, as of August 31, 2015, Joelsson

   purchased a piece of real estate valued at $693,000.00. Joelsson would also steal this amount from

   Silverboys within the first six months of her engagement through fraudulent invoices created by

   her co-conspirators Whittingham and Core. Joelsson later put the property into foreclosure and

   simultaneously listed Silverboys as the lender to further obfuscate the source and use of the stolen

   funds.

            24.   In one particular instance of her callousness, a SOJO designer would email Joelsson

   a “Millwork Priority List” of items containing every piece that was supposed to have been ordered

   from Bon Vivant, including a playroom bookcase and daybed for Silverboys’ children. Joelsson

   responded within minutes, frantically asking whether everything had been ordered and coldly

   adding: “we don’t need a custom playroom bed, its [sic] just a plat[form] that Robert

   [Whittingham] can build and a mattress on top of it with pillows as well as we don’t need the

   playroom bookcase.” By September 30, 2015, Joelsson had collected $291,000 on millwork,

   which was $100,000 over the optimal sales price. Joelsson also over-collected this same amount

   for Total Windows’ materials, and while her own accounting reveals a $3.2M collection from

   design items, Joelsson’s true cost for the items was only $548,000.



                                                    8
Case 1:19-cv-23171-KMW Document 21 Entered on FLSD Docket 11/05/2019 Page 9 of 55



                                        JURISDICTION AND VENUE

           25.     This Court has subject matter jurisdiction over this action pursuant to 28 U.S.C. §

    1332(a)(4), as this action is between citizens of different states, and the amount in controversy,

    exclusive of interests and costs, exceeds the sum of $75,000.00.

           26.     Specifically, there is complete diversity between the parties because Silverboys is

    not a citizen of the same state as any of the defendants.

           27.     Plaintiff Silverboys is a Delaware limited liability company managed by Karen L.

   Silverman and Henry R. Silverman (collectively, the “Silvermans”), who are citizens of the state

   of New York, and none of the Defendants are citizens of New York. The Silvermans are domiciled

   in the state of New York, as it is their permanent home and where they intend to remain

   indefinitely.

           28.     Defendant Coe is a citizen of the state of Florida, as Coe is domiciled in the state

   of Florida.

           29.     Defendant Joelsson is a citizen of the country of Sweden.

           30.     Defendant Bon Vivant is a citizen of the state of Florida, as it is incorporated in

    Florida and maintains its principal place of business in Florida.

           31.     Defendant Total Window is a citizen of the state of Florida, as it is incorporated in

   Florida and maintains its principal place of business in Florida.

           32.     Defendant Fine Surfaces is a citizen of the state of Florida, as it is incorporated in

   Florida and maintains its principal place of business in Florida.

           33.     Defendant Visser Closet is a citizen of the state of Florida, as it is incorporated in

   Florida and maintains its principal place of business in Florida.

           34.     Defendant Design Ops is a citizen of the state of Florida, as it is incorporated in



                                                     9
Case 1:19-cv-23171-KMW Document 21 Entered on FLSD Docket 11/05/2019 Page 10 of 55



   Florida and maintains its principal place of business in Florida.

          35.     Defendant Cudesso is a limited liability company organized under the laws of

   Delaware with its principal place of business in Miami-Dade County, Florida. Upon information

   and belief, Defendant Joelsson is its sole member.

          36.     Defendant SOJO is a limited liability company organized under the laws of the state

   of Florida with its principal place of business in Miami-Dade County, Florida. Upon information

   and belief, Defendant Joelsson is its sole member.

          37.     Defendant Joelsson Design is a limited liability company organized under the laws

   of the state of Florida with its principal place of business in Miami-Dade County, Florida. Upon

   information and belief, Defendant Joelsson is its sole member.

          38.     Defendant Joelsson Managers is a limited liability company organized under the

   laws of the state of Florida with its principal place of business in Miami-Dade County, Florida.

   Upon information and belief, Defendant Joelsson is its sole member.

          39.     Defendant Joelsson Enterprises is a limited liability company organized under the

   laws of the state of Florida with its principal place of business in Miami-Dade County, Florida.

   Upon information and belief, Defendant Joelsson is its sole member.

          40.     Defendant Limited Edition is a limited liability company organized under the laws

   of the state of Florida with its principal place of business in Miami-Dade County, Florida. Upon

   information and belief, Defendant Joelsson is its sole member.

          41.     Defendant Spa Ricci is a limited liability company organized under the laws of the

   state of Florida with its principal place of business in Miami-Dade County, Florida. Upon

   information and belief, Defendant Joelsson is its sole member.

          42.     Defendant 4TEEN7TY is a limited liability company organized under the laws of



                                                    10
Case 1:19-cv-23171-KMW Document 21 Entered on FLSD Docket 11/05/2019 Page 11 of 55



   the state of Florida with its principal place of business in Miami-Dade County, Florida. Upon

   information and belief, Defendant Joelsson is its sole member.

          43.     Venue is appropriate in this district pursuant to 28 USC § 1391(b) because the

   events giving rise to these claims occurred in this district.

                                             THE PARTIES

          44.     Plaintiff Silverboys was created to purchase, build, renovate, furnish and decorate.

   an existing 17,000 square foot residence (the “Main House”) and separate staff quarters (the “Staff

   House”) (collectively, the “Property”).

          45.     Defendant Joelsson is the owner and public face of SOJO, which she manages and

   controls alongside a number entities relevant to this action, including but not limited to Cudesso,

   Joelsson Design, Joelsson Managers, Spa Ricci, 4TEEN7TY, Design Ops, and Joelsson

   Enterprises.

          46.     Defendant SOJO is owned and controlled by Joelsson, and directly contracted with

   Plaintiff to provide services in connection with the project regarding the Property (the “Project” or

   “The Paradise Island Project”).

          47.     Defendant Coe was responsible for SOJO’s business development and accounting

   and worked under the direction or control of Joelsson. Coe actively participated in, and knowingly

   assisted, the fraudulent scheme to defraud Silverboys.

          48.     Defendants Joelsson, SOJO, and Coe are collectively referred to herein as the

   “SOJO Defendants.”

          49.     Defendant Cudesso (d/b/a Curated Living) is controlled and owned by Joelsson.

   Joelsson purported to purchase items for the Project from Cudesso, representing Cudesso to be an

   unaffiliated third party vendor, when in fact it was nothing more than an vehicle used by SOJO to



                                                     11
Case 1:19-cv-23171-KMW Document 21 Entered on FLSD Docket 11/05/2019 Page 12 of 55



   purchase items from vendors at low prices and resell those same items to Silverboys at grossly

   inflated prices.

           50.        Defendant Joelsson Design is owned and/or controlled by Joelsson.         Upon

   information and belief, Joelsson and/or SOJO have transferred assets to Joelsson Design in an

   attempt to shield those assets from creditors such as Silverboys.

           51.        Defendant Joelsson Managers is owned and/or controlled by Joelsson. Upon

   information and belief, Joelsson and/or SOJO have transferred assets to Joelsson Managers in an

   attempt to shield those assets from creditors such as Silverboys.

           52.        Defendant Joelsson Enterprises is owned and/or controlled by Joelsson. Upon

   information and belief, Joelsson and/or SOJO have transferred assets to Joelsson Enterprises in an

   attempt to shield those assets from creditors such as Silverboys.

           53.        Defendant Limited Edition is owned and/or controlled by Joelsson.         Upon

   information and belief, Joelsson and/or SOJO have transferred assets to Limited Edition in an

   attempt to shield those assets from creditors such as Silverboys.

           54.        Defendant Design Ops is owned and/or controlled by Joelsson. Upon information

   and belief, Joelsson and/or SOJO have transferred assets to Design Ops in an attempt to shield

   those assets from creditors such as Silverboys.

           55.        Defendant Spa Ricci is owned and/or controlled by Joelsson. Upon information

   and belief, Joelsson and/or SOJO have transferred assets to Spa Ricci in an attempt to shield those

   assets from being pursued by creditors such as Silverboys.

           56.        Defendant 4TEEN7TY is owned and/or controlled by Joelsson. Upon information

   and belief, Joelsson and/or SOJO have transferred assets to 4TEEN7TY in an attempt to shield

   those assets from creditors such as Silverboys.



                                                     12
Case 1:19-cv-23171-KMW Document 21 Entered on FLSD Docket 11/05/2019 Page 13 of 55



          57.     Defendants Joelsson Design, Joelsson Managers, Joelsson Enterprises, Limited

   Edition, Design Ops, Spa Ricci, and 4TEEN7TY are collectively referred to herein as the

   “Successor Defendants.”

          58.     Defendant Bon Vivant is an independent vendor which was responsible for

   supplying and installing wooden millwork building components in the houses as a part of the

   Project.

          59.     Defendant Total Window is an independent vendor which was responsible for

   supplying and installing all custom window treatments and drapery for the houses as a part of the

   Project.

          60.     Defendant Fine Surfaces is an independent vendor which was responsible for

   supplying and installing slabs of marble which were used in the construction of custom-built

   furniture for the houses as a part of the Project.

          61.     Defendant Visser is an independent vendor which was responsible for installing

   closets in the houses as a part of the Project.

          62.     Defendants Bon Vivant, Total Window, Fine Surfaces, and Visser are collectively

   referred to herein as the “Vendor Defendants.”

          63.     All conditions precedent to the filing of this lawsuit, if any, have been performed,

   excused, or waived.

                            FACTS COMMON TO ALL CAUSES OF ACTION

          I.      Joelsson is Introduced to Silverboys After it Terminated the Original Design
                  and Construction Team

          A.      Joelsson was Hired to Remedy Prior Fraud

          64.     In 2013, Silverboys purchased two lots in the Ocean Club Estates on Paradise Island

   in the Bahamas. The Property included the Main House and the Staff House.


                                                        13
Case 1:19-cv-23171-KMW Document 21 Entered on FLSD Docket 11/05/2019 Page 14 of 55



          65.     The Property was purchased with the intention of renovating the Main House and

   Staff House, constructing an additional 4,500 square foot guest house (the “Guest House”),

   constructing a swimming pool and renovating an existing dock, and installing new landscaping.

   Upon completion of the Paradise Island Project, Silverboys planned to both personally use the

   Property and generate revenue by renting it out to third parties as a vacation home.

          66.     In the fall of 2013, Silverboys retained a previous designer to perform interior

   design services for the Property, a purported NY architect, Yianni Skordas (“Skordas”), and a

   construction company named “Inline Construction Co.,” owned by Michael Jones (“Jones”)

   (together with the previous designer and Skordas, the “Original Team”).

          67.     In September 2014, Silverboys terminated “the Original Team” when it discovered

   that they had been fraudulently billing Silverboys and were not all duly licensed within their

   respective fields.

          68.     Subsequent legal action against the Original Team confirmed that the Original

   Team had conspired to defraud Silverboys, stolen its property, laundered money, transported illicit

   goods, created fraudulent invoices to disguise their scheme to steal, and used the Bahamas tax

   benefits to defraud the country as well as Silverboys.

          69.     In part, the Original Team defrauded Silverboys by conspiring with vendors and

   subcontractors to artificially inflate prices charged to Silverboys in exchange for secret kickbacks

   and commissions.

          70.     In addition, they would lock up furniture in warehouses and withhold other

   containers with material goods that had been paid for, loot appliances in route to the Bahamas, and

   steal government documents from the Bahamian ministry of work in efforts to hide their crimes.




                                                   14
Case 1:19-cv-23171-KMW Document 21 Entered on FLSD Docket 11/05/2019 Page 15 of 55



          71.      A New York arbitration panel found that the previous designer had “willfully and

   knowingly converted and concealed [Silverboys’] personal property,” and awarded Silverboys

   compensation. An arbitration panel in the Bahamas found Jones and Inline Construction liable for

   “secret commissions and kickbacks” in relation to the Silverboys Project. See Final Consent

   Award, Silverboys v. Jones, (June 4, 2019). Skordas was arrested for his role in this scheme in the

   Bahamas in October 2015, but subsequently fled and remains a fugitive.

           B.     Joelsson Falsely Holds Herself Out as a Licensed Designer

          72.     In need of a new reputable and licensed designer to finish the design and

   construction projects on the Property, Mr. and Mrs. Silverman, the principals of Silverboys, were

   introduced to Joelsson in early November 2014 through a trusted friend.

          73.     Joelsson, a former Miss Sweden and the self-proclaimed “Penthouse Queen” of

   South Beach, represented herself to Silverboys as a world-renowned interior designer based in

   Miami, Florida, with extensive experience managing high-end residential interior design projects

   through her company, SOJO.

          74.     During these introductory discussions, Silverboys explained their experience with

   the Original Team to Joelsson and emphasized that they wanted to work with a licensed

   professional to assess the damages, fraud, and to finish the project on their Property.

          75.     Joelsson represented to Silverboys that she was indeed licensed.

          76.     Joelsson said that she took fraud seriously and presented herself as an empathetic

   partner who was uniquely situated to provide assistance because she, too, had been the victim of

   fraud perpetrated by her former bookkeeper years earlier.

          77.     To confirm Joelsson’s representations to Silverboys that she was a licensed

   designer, Joelsson sent an email to Silverboys on November 26, 2014, which attached a picture of



                                                    15
Case 1:19-cv-23171-KMW Document 21 Entered on FLSD Docket 11/05/2019 Page 16 of 55



   a license purporting to be issued by the State of Florida Department of Business and Professional

   Regulation in the name of SOJO DESIGN LLC.

          78.     In truth and in fact, Joelsson was never a licensed designer.

          79.     Indeed, the Florida Board of Architecture and Interior Design brought at least six

   successful disciplinary actions against Joelsson for offering interior design services in magazine

   advertisements and on her website without being licensed, twice in 2003 and again in 2004, 2007,

   2010, and 2013.

          80.     She was fined for the violation and, as the Board noted, Joelsson agreed not to offer

   interior design services in the State of Florida.

          81.     Joelsson later claimed that SOJO was relying on the professional license of an

   individual by the name of Troy Verrett (“Verrett”) – whom the Silvermans had never met nor

   heard of.

          82.     However, according to a former SOJO employee, Joelsson paid Verrett a monthly

   fee of $2,500 to “use” his license for her company.

          83.     In fact, Verrett did not work at SOJO’s office and only provided architectural

   reviews for a handful of SOJO projects.

          84.     According to the former employee, even when Verrett stopped providing

   architectural reviews of any SOJO projects, Joelsson continued to rely on Verrett’s interior design

   license to falsely claim that she and her company were licensed.

          C.      Silverboys Engages Joelsson and SOJO

          85.     Relying on Joelsson’s representations regarding her licensure and her own history

   of being victimized by fraud, Silverboys engaged SOJO in late November 2014 to provide interior

   design services related to Silverboys’ Property.



                                                       16
Case 1:19-cv-23171-KMW Document 21 Entered on FLSD Docket 11/05/2019 Page 17 of 55



          86.     Joelsson also agreed to assist Silverboys in assessing the fraud committed by the

   Original Team, by acting as an expert witness in their upcoming litigations.

          87.     Joelsson immediately undertook a review of the work performed to date on the

   Paradise Island Project to help her understand her role, the scope of work going forward, and the

   nature of how the Original Team had defrauded Silverboys.

          88.     In this, Joelsson was provided with access to the Original Team’s papers, which

   included all of the drawings, architectural plans, quotes from the Original Designer, bids from

   construction subcontractors, credits relating to mirrors and appliances that Skordas had stolen,

   inventory lists of items that were held hostage in the Original Designer’s warehouse, and lists of

   all of the items that had been ordered or remained to be ordered.

          89.     These papers detailed all of the pricing from the Original Team and quotes that

   were needed to complete the Paradise Island Project.

          90.     Joelsson would utilize her access to these documents to design her own scheme to

   defraud Silverboys.

          91.     Additionally, as set forth in more detail below, in January 2015, at the request of

   Joelsson, Silverboys extended the scope of Joelsson’s work to include supervision of the

   architectural and construction work on the Property, thereby giving her complete control over all

   aspects of Silverboys’ Project.

           D.     The Interior Design Contract

          92.     On November 18, 2014, SOJO sent Silverboys an engagement letter (the

   “Engagement Letter”) providing an overview of SOJO’s process for the work to be performed.

   SOJO also sent a proposed design agreement (the “Interior Design Contract”), which set forth the

   services to be performed.



                                                   17
Case 1:19-cv-23171-KMW Document 21 Entered on FLSD Docket 11/05/2019 Page 18 of 55



          93.     The Engagement Letter provided that SOJO would “act as the Client’s

   representative in the field” for the construction of the Project.

          94.     Additionally, for non-custom goods to be purchased on behalf of Silverboys, the

   Engagement Letter represented as follows: “To ensure that we provide the best price possible to

   you, for non-customizable pieces, we research a fair market value based upon an internet search

   to find the three lowest prices that you would be able to purchase the item for. Or, if these cannot

   be found, we will inquire into the manufacturer’s suggested retail price. This will become your

   price and is inclusive of our purchasing fee. For customizable items, the purchasing fee is 30% of

   the supplier price.”

          95.     Pursuant to the Interior Design Contract, Silverboys would pay a monthly design

   fee of $15,000.

          96.     In addition, for all goods or items to be purchased for Silverboys’ Property, the

   contract was structured as a “pay as you go contract,” meaning that Silverboys only paid SOJO

   when goods were purchased or ordered by SOJO.

          97.     In other words, it was not a “retainer” arrangement, whereby the client pays a set

   amount upfront for the designer to use to purchase goods for the Project.

          98.     The initial contract SOJO sent to Silverboys required that Silverboys deposit 75%

   of the cost of the goods at the time of the initial purchase, with the 25% balance due at the time of

   delivery.

          99.     Following negotiations between the parties, Joelsson ultimately agreed in an email

   that Silverboys would be required to pay “whatever the vendor require[s] at the time [of

   purchase].”

          100.    The parties executed the Interior Design Contract reflecting this arrangement on or



                                                     18
Case 1:19-cv-23171-KMW Document 21 Entered on FLSD Docket 11/05/2019 Page 19 of 55



   about November 25, 2014.

          101.    The Interior Design Contract further specifically provided that SOJO was obligated

   to “[a]ct as [Silverboys’] purchasing representative, supervise receipt of items, coordinate delivery

   and installation, and prepare punch lists for all Merchandise and Interior Installations.”

          102.    On November 24, 2014, Joelsson established her Design Fee of $180,000 in the

   form of Proposal 0001 and provided wire payment instructions to Silverboys for her first

   installment of $15,000.

          103.    The instructions listed the Bahamian residential address: SOJO Design LLC, 22

   Blackbeard Terrace, P.O. Box CV12762, Nassau, Bahamas.

          104.    Unbeknownst to Silverboys, Joelsson was providing the home address of an

   individual named Kevin Bain (“Bain”), Jones’s subcontractor, on her wire.

          105.    This means that within two weeks of meeting Silverboys, Joelsson had already

   connected herself with the same individuals that had previously defrauded Silverboys, and whose

   misconduct Joelsson had promised she would assist them in assessing and protecting against.

          106.    When Bain was confronted on why his home address appeared on Joelsson’s

   retainer, he said that he was promised the job by Jones and Skordas and then subsequently by

   Joelsson and that it was his understanding that Joelsson was the project manager.

          107.    In November 2014, the Bahamian General Contractor was still undertaking

   construction work on the Project and BluePoint Construction (“BluePoint”) was acting as

   Silverboys’ Construction Manager and Owner’s Representative.

          108.    On December 10, 2014, Silverboys’ US representative and trusted contractor,

   BluePoint, who was unraveling the fraud committed by Jones and Skordas demonstrated to

   Joelsson via email that they would be holding her accountable on her project timeline and



                                                    19
Case 1:19-cv-23171-KMW Document 21 Entered on FLSD Docket 11/05/2019 Page 20 of 55



   completion dates.

          109.    Several days later, on December 15, 2014, Mrs. Silverman phoned Joelsson to

   reinforce the intentions and expectations of all purchases stating that they wanted, “all economical

   prefab,” and that the top priority was getting the family into the Main House, to which Joelsson

   replied that she would “take this into consideration.”

          110.    On December 17, 2014, Jones walked off the site after being held accountable.

          111.    Silverboys’ assistant informed them that Jones had stolen project-related drawings

   from the ministry of work and was holding them hostage until he was paid the $1M Silverboys

   “owed him.”

          112.    Joelsson was immediately informed by email and responded, “Oh my I’m sorry,”

   even though she had been working behind the scenes with Jones and his subcontractors since the

   third week of November, when she met Jones onsite.

          113.    On December 22, 2014, Joelsson sent her employee, Mara Schwartz an email that

   stated, “I thought Karen was not copied on the team meetings.”

          114.    From this point on, Joelsson would demand that Silverboys be “kept off the site”

   and “out of all builder conference calls.”

          115.    Joelsson frequently commented about having to get Mrs. Silverman “off the site.”

           E.     Joelsson Brings in a New Architect

          116.    With Jones thrown off the site, Joelsson needed a new Bahamian local to arrange

   fraudulent construction kickbacks on her behalf.

          117.    On January 21, 2015, just two months after beginning Interior Design work on the

   Project, Joelsson directed her assistant and SOJO employee, Schwartz to write to Silverboys

   stating that she was concerned about the parties involved in the Project.



                                                   20
Case 1:19-cv-23171-KMW Document 21 Entered on FLSD Docket 11/05/2019 Page 21 of 55



          118.    Joelsson’s email explained that the project management firm brought on by

   Silverboys to assess the status of the project from both a construction and financial perspective

   after Skordas’ termination, BluePoint, was accustomed to working on commercial projects, not

   high-end residential projects, and that installing a local architect who was more familiar with the

   Bahamas made the most sense from the standpoint of budget, time, and safety. Within days of this

   email, Joelsson presented a Bahamian architect, Robert Whittingham (“Whittingham”), to take

   over all of BluePoint’s responsibilities.

          119.    Joelsson assured Silverboys that she had “fully vetted” Whittingham, even though

   it would later be revealed that, at the time she made this statement, she did not know who he was.

          120.    She described Whittingham as a person who was familiar with the local building

   codes and regulations, knew how to navigate importing goods through customs, and was friendly

   with all the right subcontractors.

          121.    Further, since the Project was purportedly at a stage where it only needed the

   “finishes,” Joelsson stated that she would work closely with Whittingham to ensure that the project

   proceeded in a timely and cost-efficient manner. Silverboys later learned that SOJO created

   documents attributing expenses owed to Core before Core had even been engaged.

          122.    Joelsson strategically manipulated Silverboys into allowing SOJO to retain

   Whittingham as a local SOJO representative to act as her agent and Core Construction to take over

   construction and work under SOJO Design. On January 23, 2015, Joelsson sent Mrs. Silverman

   an email introducing Whittingham as her new “guy,” who would be coordinating the remainder of

   the construction on-site and all trades.

          123.    A few days later, Joelsson sent an email to Mrs. Silverman stating that in order for

   her to be as effective as possible, everything needed to go through her office and she needed “full



                                                   21
Case 1:19-cv-23171-KMW Document 21 Entered on FLSD Docket 11/05/2019 Page 22 of 55



   control” over the Project.

           124.     As such, Joelsson took responsibility for overseeing Whittingham. Whittingham,

   in turn, subcontracted Core, which was engaged to perform construction services for the Project.

           125.     On January 27, 2015, the parties executed an addendum to the Interior Design

   Contract memorializing SOJO’s expanded role and the hiring of Whittingham (the “Addendum”).

           126.     In exchange for taking on this new role, SOJO was to receive an additional fee of

   $5,000 per month for overseeing the construction side of the Project, which Joelsson insisted be

   paid through her entity and not directly to Whittingham.

           127.     With Whittingham in place, the SOJO Defendants had now secured full control

   over both the interior design and construction of the Project. As noted above, this was by design.

          II.       SOJO Immediately Diverts Silverboys’ Money for Improper Purposes
                    (Manipulation of Cash Requests and Proposals)

           128.     From the outset, Joelsson intended to misappropriate Silverboys’ funds for her own

   improper purposes rather than to purchase or order the goods she represented she was purchasing

   on its behalf.

           129.     As set forth in more detail below, the SOJO Defendants employed a deceptive web

   of “cash requests” and “proposals” for the purchase of items that were designed to obtain funds

   from Silverboys for her own use.

           130.     Instead of using those funds for the purchase of the goods as represented, Joelsson

   immediately used those funds to pay off existing, unrelated liabilities.

           131.     For example, between November 2014 and December 2015, SOJO obtained

   $1,722,371.

           132.     During the same time frame, Joelsson made payments on her personal credit card

   debit totaling $1,722,781, a difference of $410.

                                                      22
Case 1:19-cv-23171-KMW Document 21 Entered on FLSD Docket 11/05/2019 Page 23 of 55



          133.    The monthly credit card statements reveal it was used for purchases that were

   personal (such as $3,867.05 at “Hermes of Paris” and $468.55 at “Gulf Liquors Miami Beach”),

   and also for design or construction-related purchases that did not pertain to the goods that

   Silverboys ordered or the vendors from which SOJO purportedly purchased items for the

   Silverboys Project.

          III.    SOJO’s Fraudulent Use of the Cash Requests to Overbill and Steal Money
                  from Silverboys

          134.    Joelsson and Coe engaged in numerous schemes designed to fraudulently obtain

   additional money from Silverboys.

          135.    Specifically, Joelsson and Coe: (1) billed Silverboys twice for items and concealed

   the double-billing by (i) moving items from one numbered proposal to a different numbered

   proposal; (ii) bundling multiple items in a single proposal and subsequently invoicing Silverboys

   for the same items separately; (iii) billing Silverboys for the same item with a different reference

   number so that it appeared to be a different item; or (iv) giving the item a different description or

   name, so as to conceal the duplication; (2) billing Silverboys for items obtained from a vendor

   with whom Silverboys had a credit; (3) billing Silverboys for fictitious sales taxes; (4) instructing

   vendors to increase their prices after they provided initial quotes for goods; and (5) using a shell

   company to purchase non-custom goods and then representing to Silverboys that the goods were

   custom so that SOJO could apply a 30% fee that would otherwise not be authorized under the

   Interior Design Contract.

          136.    When transmitting a cash request, SOJO did not include all prior versions of

   proposals, or even all of the proposals listed on the cover of the cash request. SOJO also did not

   provide any notation identifying the extent to which items were added, removed, or modified. This

   prevented Silverboys from comparing the contents of the proposals to identify what had already


                                                    23
Case 1:19-cv-23171-KMW Document 21 Entered on FLSD Docket 11/05/2019 Page 24 of 55



   been paid on, or whether the purportedly new cash requests were based on new goods at all.

          A.      Changing Reference Numbers

          137.    In one example of Joelsson changing reference numbers, in May 2015, Joelsson

   sent out Cash Request 5, requesting 60% on the included Proposal 0010’s millwork items.

          138.    Of the total charge, Joelsson collected $55,497 on Bon Vivant’s custom vanities,

   even though Joelsson did not have any contracts, drawings, or purchase orders at this time.

          139.    One month later, Joelsson extracted those items, moved them to Proposal 0012,

   changed the reference number, and charged an additional 90% on top of the 60% already paid,

   thus collecting 150% before she even knew the true cost of the items.

          140.    Joelsson would not sign a contract with Bon Vivant for these items until August 30,

   2015, after she had collected 150%.

          B.      Commingling Funds

          141.    Joelsson’s former bookkeeper Melissa Echevarria, who was employed by SOJO

   during the time of the Silverboys Project, testified that Joelsson would commingle money paid to

   SOJO with moneys held by other companies owned by Joelsson.

          142.    Specifically, Ms. Echevarria testified that Joelsson would transfer money from

   SOJO to other Joelsson-owned companies, such as Spa Ricci, LLC, a spa that Joelsson opened

   while the Silverboys Project was ongoing.

          143.    Joelsson would disguise those transfers as a “loan.”

          144.    Additionally, SOJO would “loan” funds from SOJO to Cudesso, LLC, another

   Joelsson-owned entity that SOJO used to mark-up and then resell goods and materials to its

   customers.

          145.    However, Ms. Echevarria, who was responsible for maintaining the books of these

   other entities, was not aware of any repayments of these purported “loans.”

                                                  24
Case 1:19-cv-23171-KMW Document 21 Entered on FLSD Docket 11/05/2019 Page 25 of 55



            146.   As a result of Joelsson’s and SOJO’s conversion of Silverboys’ funds, SOJO

   experienced cash flow problems, and was unable to purchase goods for the Silverboys’ Project.

            147.   Indeed, in one e-mail dated November 3, 2015, a designer working on the

   Silverman Project complained that “[t]here is no money for Silverman.”

            148.   By this time, Silverboys had provided many hundreds of thousands of dollars to

   SOJO for the alleged purchase of products from vendors but SOJO retained, rather than forwarding

   on to vendors, a significant portion of that money.

            149.   To cover the shortfall of funds caused by the conversion, SOJO, through Joelsson

   and Coe, submitted multiple cash requests to Silverboys, seeking overpayments on goods for

   which Silverboys had previously paid.

            150.   For example, SOJO, through Joelsson and Coe, sought and collected 150 percent

   of the value of certain goods through multiple cash requests.

            151.   In addition, Joelsson and Coe sought payment for non-existent shipping,

   installation, and fabrication charges.

            152.   SOJO’s requests for large amounts of cash from Silverboys were accompanied by

   Joelsson’s promises that the project would be completed by a date certain.

            153.   When making these promises, Joelsson knew the project could never be completed

   as scheduled because, for example, SOJO had not made the necessary payments to multiple

   vendors and failed to approve many drawings that were necessary to fabricate the goods.

            154.   Joelsson made these promises to induce Silverboys into parting with even more

   money.

            155.   Aside from causing SOJO to scramble for funds, this conduct of misusing funds

   also resulted in substandard work and significantly delayed the completion of the Project, all of



                                                   25
Case 1:19-cv-23171-KMW Document 21 Entered on FLSD Docket 11/05/2019 Page 26 of 55



   which caused damages to Silverboys.

          156.    Nevertheless, SOJO, Joelsson and Coe, by various means, repeatedly and

   knowingly falsely assured and represented to Silverboys that the Project would be completed on

   time by October 2015, later changing this date to November 2015.

          157.    Joelsson intentionally extended the length of the Project to garner more monthly

   fees and prolong the opportunity to extract money from Silverboys.

          158.    On July 20, 2015, Joelsson wrote to Coe explaining that the Project “is not really

   moving forward on our end.”

          159.    The same day, SOJO’s internal project status update included, “[h]ave [a] meeting

   with designers and figure out how to finish project,” among the remaining items for the Project.

          160.    Less than two hours later, Joelsson wrote to Silverboys and said that she was “happy

   to tell you [Silverboys] that the houses are coming along great and you can really start seeing the

   project and the site is cleaned up and neat . . . As always I have a long list to move along but you

   can really start seeing the final product and it’s going to be very nice.”

          161.    On July 25, 2015 Joelsson responded to a status inquiry by Silverboys, saying that

   moving in by October 2015 was “very doable!”

          162.    Separate and apart from this conduct, one of the Silverboys designers assigned to

   this Project said that she was instructed by Joelsson, and “probably” Coe as well, to mark-up by

   30 percent every single item – custom or non-custom – that SOJO sold to Silverboys.

          163.    These instructions from Joelsson and Coe came after, and were contrary to,

   Joelsson’s and Coe’s express promise to Silverboys that it would only mark-up custom goods.

          164.    In addition to the extra 30 percent, that same designer said that she was instructed

   – once again by Joelsson – to go back to a vendor and tell them to increase their price quote to



                                                    26
Case 1:19-cv-23171-KMW Document 21 Entered on FLSD Docket 11/05/2019 Page 27 of 55



   SOJO by 10 percent, which was reflective of a $20,000 increase in that particular instance.

          165.       While that designer did not know why Joelsson wanted the prices inflated, and was

   simply “doing what [she] was told” by Joelsson, a separate designer said that, with at least some

   vendors, it was not unusual that SOJO would demand and receive referral fees or discounts from

   the vendors.

          C.         Fraudulent Referral Fees

          166.       Joelsson’s internal communications also reflect her efforts to extract additional

   revenues from Silverboys for use in unrelated projected.

          167.       For example, in one communication Joelsson recognized a revenue shortfall in

   connection with an unrelated projected, and suggested increasing charges to Silverboys to cover

   the difference.

          168.       Specifically, Joelsson wrote in an email: “Javier, The guys are working on the

   rooftop again today….So with the planters and boxwood, we are a bit over 8K in materials, I only

   rec’d 10K for labor so far from o/c [Ocean Club Estates, the location of the Silverboys project], so

   hopefully Chayanne can get more funds, so we can finish rooftop [T-1 : Tim Headington] and

   move downstairs [Spa Ricci].”

          169.       Richard Beauregard, Joelsson’s former landscaper and subcontractor of 10 years,

   said “After I received the Silverman’s payment, Ms. Joelsson demanded that $10,000 of that

   payment be applied in plants to her personal penthouse owned by Headington Realty and Capital

   in exchange for the work we were doing for the Silverman Project.”

          170.       Beauregard has provided a copy of a check dated April 28, 2010 showing a referral

   fee kickback to SOJO.

          171.       A former SOJO employee has said that “Sofia would pay the vendor in full and

   then the vendor would cut them a check with the referral fee.”
                                                    27
Case 1:19-cv-23171-KMW Document 21 Entered on FLSD Docket 11/05/2019 Page 28 of 55



             172.    Joelsson also invoiced referral fees to Bon Vivant and Visser Closets totaling

   $175,135.45. In addition, Joelsson charged the Silverboys for items not related to the Silverboys

   project, and took items that were intended for Silverboys and used those items on other projects.

             D.      Manipulation of SOJO’s Project Management Software

             173.    A critical representation Joelsson made to the Silvermans before Silverboys

   engaged SOJO was that SOJO had a “state-of-the-art” billing system that would prevent the type

   of fraudulent billing practices that Silverboys experienced with the Original Team from happening

   with SOJO.

             174.    SOJO did in fact possess such an accounting system, called “Design Manager,”

    which was capable of safeguarding against fraud.

             175.    Indeed, Design Manager can track every component of every room for a given

    project, tracking all associated costs and allowing an interior design firm to quickly generate client

    proposals, purchase orders, and invoices.

             176.    But Joelsson and Coe avoided using Design Manager so they could carry out the

    fraud.

             177.    According to a former SOJO employee, “instead of using Design Manager to print

    payment requests, or cash requests, Mr. Coe manually created new spreadsheets, using software

    other than Design Manager, and he manually entered information into those spreadsheets.”

             178.    SOJO employees found it strange that Coe, rather than using Design Manager’s

    internal functions and capabilities, chose to use separate software to generate his manually created

    cash requests.

             179.    In fact, Joelsson and Coe created an extra set of books outside of Design Manager

    and overrode the protections built into the system.



                                                     28
Case 1:19-cv-23171-KMW Document 21 Entered on FLSD Docket 11/05/2019 Page 29 of 55



          180.    The result is that cash requests were not sequential, reference numbers were altered

    from cash request to cash request, and markups were altered in the system.

          181.    Joelsson and Coe would then generate their own invoices from Excel spreadsheets

    that would contain altered information.

          182.    They would from time to time then go back into Design Manager and alter entries

    in order to get them to conform to their spreadsheets.

          183.    Joelsson and Coe deliberately manipulated the Design Manager system and created

    a set of cash requests and invoices outside that system to help steal Silverboys’ funds.

          184.    Joelsson’s and Coe’s deliberate manipulation of the Design Manager system and

   creation of a set of cash requests and invoices outside that system further demonstrate their

   deliberate and calculated efforts from the outset to steal Silverboys’ funds.

          E.      SOJO Defendants Inflated Amounts Due on Cash Requests by Adding
                  Fraudulent Sales Tax

          185.    Because the items and services affiliated with the Project were Bahamas-bound, no

   United States sales tax was due or owing, and therefore none needed to be collected.

          186.    Instead, Silverboys would pay a 45% duty plus a 7% VAT tax to the Bahamian

   government.

          187.    Notwithstanding no US sales tax was due, Coe and Joelsson sent a number of cash

   requests to Silverboys which fraudulently charged US sales tax.

          188.    For example, on January 15, 2014, Coe sent an email to Ms. Silverman, with a copy

   to Joelsson, attaching a cash request labeled as Cash Request 4.

          189.    Even though an earlier cash request had reflected no sales tax on the same proposal,

   Cash Request 4 did include a sales tax amount. Specifically, Proposal 0002 reflected goods in the

   amount of $14,329.73, which included a separate sales tax line item in the amount of $848.94.


                                                    29
Case 1:19-cv-23171-KMW Document 21 Entered on FLSD Docket 11/05/2019 Page 30 of 55



          190.     Similarly, on February 17, 2015, Coe sent an email attaching Cash Request 3 to

   Silverboys, which included a total sales tax charge of $25,886.05 (although it is unclear from the

   proposal which items accounted for the sales tax, or if it was for all the items listed).

          191.     Further, on March 17, 2015, SOJO sent a cash request to Silverboys containing a

   sales tax charge of $4,979.34.

          192.     Silverboys paid on these cash requests, which included whatever percentage of the

   sales tax the vendor was purportedly demanding for the item listed.

          193.     Through this deceptive device, Silverboys paid SOJO for sales taxes that were

   never in fact owing on the items purchased.

          F.       Use of Cudesso to Inflate Charges Billed to Silverboys

          194.     Cudesso is an on-line “curated living” store owned and controlled by Joelsson.

          195.     The SOJO Employee Manual instructed SOJO’s employees to obtain goods

   (furniture, rugs, art, lighting, tableware, etc.) for projects through Cudesso.

          196.     SOJO paid the salaries of Cudesso’s employees and covered the costs of operating

   Cudesso’s website.

          197.     SOJO employees were required to seek Joelsson’s permission to purchase goods

   for any design projects from any place other than Cudesso, and Joelsson pressured SOJO’s

   employees to directly market Cudesso’s “products” to clients.

          198.     Joelsson and SOJO purchased non-custom, low-cost, low-quality items through

   Cudesso, even though those same items could have been purchased directly by SOJO from the

   same sources.

          199.     Cudesso would then resell those same items to SOJO at a markup, and SOJO would

   provide invoices to Silverboys and other clients reflecting the inflated price charged by Cudesso.



                                                     30
Case 1:19-cv-23171-KMW Document 21 Entered on FLSD Docket 11/05/2019 Page 31 of 55



            200.   This practice allowed Joelsson to pocket Cudesso’s markup and conceal the true

   price of items used in the Paradise Island Project.

            201.   For example, documents produced in discovery show that Cudesso ordered non-

   custom goods from a company named All Modern for a price of $6,386.82.

            202.   Cudesso then billed SOJO, and therefore Silverboys, $8,370 for the same goods.

            203.   As a result, SOJO roughly paid Cudesso a 30% markup for non-custom goods that

   could have been purchased directly from All Modern.

            204.   Instead, SOJO used Silverboys’ funds to pay what it knew was an inflated price for

   goods.

            205.   Similarly, Cudesso ordered non-custom goods from a company named Modloft for

   $555.50.

            206.   Cudesso then charged SOJO, and therefore Silverboys, $1,200 for the same items.

            207.   Consequently, in this prior example, SOJO paid Cudesso a markup of more than

   100% for non-custom goods that SOJO could have purchased directly from the same source. But

   SOJO instead purchased the items through Cudesso at a price that it knew or should have known

   was artificially inflated.

            IV.    Methodologies of Fraud

            208.   Joelsson used several means of fraud, including the manipulation of cash requests,

   proposals, and invoices, as detailed in examples set forth below.

            209.   On December 18, 2015, Coe emailed Cash Request 3 asking for a second retainer

   fee of $15,000.

            210.   Joelsson increased proposal 0002 in Cash Request 3 by adding a fraudulent sales

   tax of $835.65.



                                                    31
Case 1:19-cv-23171-KMW Document 21 Entered on FLSD Docket 11/05/2019 Page 32 of 55



              211.   Furthermore, in cash request 3, Joelsson noted a total design fee of $180,000, the

   agreed contractual amount, and added $14,727.38 (a balance on the Staff House costs remaining).

              212.   This $194,727.38 total budgeted amount would be recycled and rebilled three

   months later, relying on completely different itemized goods as a fraudulent new budgeted increase

   amount calculated between Cash Request 5 and Cash Request 6.

              213.   This same figure reappears on September 11, 2015 on SOJO’s filed sales tax report

   for the month of August, solely attributed to Bahamas-bound goods and services (which were never

   delivered) such that the income represented would not be subject to tax.

              214.   These items listed, although designated for Silverboys, were in fact used on other

   clients’ projects, further allowing Joelsson to steal additional funds through sales tax from these

   clients.

              215.   Joelsson executed a scheme to steal funds from Silverboys continually utilizing a

   confusing mix of cash requests, proposals and construction invoices.

              216.   Joelsson caused Silverboys to wire her $857,000 from November 2014 to August

   2015—a period during which only approximately $32,000 of material goods had been ordered.

              217.   Joelsson simply diverted that sum to her e-commerce shell company, Cudesso,

   which would show a total revenue of $857,000 for the fiscal year of 2015.

              218.   The “SOJO Version: Cash Request 6” created on February 11th listed Proposal

   0001 Design Time not for the contractually agreed amount of $180,000 for 12 months, but at a

   raised cost of $430,000; a fraudulent increase of $250,000.

              219.   On the “SOJO Version: Cash Request 3”, the reconciliation template cover had

   totally removed Proposal 0001, with its phony design time of “$430,000.”

              220.   Joelsson rolled this amount into Proposal 0003, as “Main House Items,” deceiving



                                                     32
Case 1:19-cv-23171-KMW Document 21 Entered on FLSD Docket 11/05/2019 Page 33 of 55



   Silverboys into giving a large sum of money, which she would re-bill it for (in almost the exact

   amount) nine months later, on November 6, 2015, when Joelsson sent a series of invoices totaling

   $430,000.

           221.    Silverboys also discovered that Joelsson utilized a second set of books that further

   demonstrate the fraud on Silverboys. Specifically, Joelsson was only authorized under a single

   project, labeled SIL01. But in a second set of books, which Joelsson labeled “SIL02,” she charged

   Silverboys for phantom construction services that never occurred and materials that were never

   delivered. By March 2016, Silverboys started to demand supporting documentation and closely

   reviewed prior cash requests and proposals.

           222.    As vendors and subcontractors continued to invoice SOJO for work that Silverboys

   had already paid for and knowing that the corresponding funds had already been spent or moved,

   the SOJO Defendants’ anxiety intensified.

           223.    When one vendor requested payment, Coe wrote an email to Joelsson providing a

   frank assessment of the SOJO Defendants’ predicament: “We are [f#! ked].”

           224.    After weeks of excuses and delays, Silverboys terminated the Agreement for cause.

           225.    Silverboys continued to make demands to account for how their funds were spent.

           226.    On or about May 11, 2016, Joelsson delivered more than 200 pages of documents

   which bore no resemblance to any previously received statements by Silverboys. Joelsson not

   only stole millions from Silverboys through design and construction but left their property in the

   Bahamas in an even more dangerous condition. For example, Joelsson charged Silverboys for a

   non-slip tile that was to be installed around the pool area. This tile was never installed or delivered.

   Then, Joelsson charged Silverboys a second time for a cheaper tile that did not have non-slip

   qualities, which Joelsson had installed around the pool (and thus creating the dangerous condition).



                                                     33
Case 1:19-cv-23171-KMW Document 21 Entered on FLSD Docket 11/05/2019 Page 34 of 55



             V.     Concealing the Fraud

             A.     Other Features of Cash Requests Designed to Mask SOJO’s Fraud

             227.   The specific examples of fraud described above are only a sample of the different

   means by which Joelsson perpetrated her overall fraud to obtain money from Silverboys through

   deceit.

             228.   SOJO employed many other deceptive means to confuse and conceal its fraudulent

   billing of Silverboys.

             229.   The cash request covers failed to provide running balances of what had already

   been paid and failed accurately to record (as credits to Silverboys) amounts that Silverboys had

   wired to SOJO.

             230.   In some cases, the credit for a wire appeared on an earlier version of a cash request

   cover but was deliberately removed in a subsequent cash request cover.

             231.   For example, Cash Request 4, sent from SOJO to Silverboys on or around January

   15, 2015, identified two wire payments from Silverboys for $15,000 each on November 26, 2014

   and January 8, 2015.

             232.   On February 17, 2015, SOJO sent Silverboys Revised Cash Request 3 with a cover

   that listed some previous wire payments but omitted the November and January $15,000 payments.

             233.   Additionally, the math on the cover of the cash requests was typically incorrect and

   inconsistent with the attached proposals.

             234.   For example, on March 17, 2015 SOJO sent Silverboys Cash Request 4, requesting

   60% of the $83,262.93 budgeted for Proposal 0009.

             235.   However, 60% of that amount is $49,957.76, not the $50,079.50 that SOJO

   requested and Silverboys paid.



                                                     34
Case 1:19-cv-23171-KMW Document 21 Entered on FLSD Docket 11/05/2019 Page 35 of 55



          236.    These discrepancies made it impossible for Silverboys to keep track of the money

   they spent and indicate that SOJO was frequently sending cash requests and proposals that

   contained fictitious prices.

          237.    In addition to incorrect calculations on the cover of Cash Requests, Joelsson

   changed the value of proposals without ever ordering an item.

          238.    For instance, the first version of proposal 0003 from Cash Request 6 created on

   February 11, 2015, was valued at $83,645.94.

          239.    Joelsson increased the budgeted amount on this proposal to $503,961.67 by June

   29, 2015, which was an increase of $420,315.73, while she had yet to order a single item.

          VI.     SOJO Manipulated Vendor Invoices to Further the Fraud

         240.     SOJO worked with vendors and manipulated their invoices as part of its scheme to

   overbill Silverboys.

          241.    SOJO maintained two sets of invoices for goods purportedly purchased from

   vendors: one set of the invoices (which was fabricated) would be sent to Silverboys, and one set

   was maintained to keep track of the prices the vendors actually charged SOJO for the goods.

          242.    At times, Joelsson or another SOJO employee specifically asked certain vendors to

   provide two separate invoices, one with higher prices.

          243.    For other vendors, SOJO demanded that they provide the electronic template for

   the invoices so that SOJO could populate the invoice itself. Upon information and belief, this

   practice is not standard for the design industry.

          244.    Multiple versions of purchase orders, proposals, and invoices have been found for

   nearly every vendor or subcontractor.




                                                       35
Case 1:19-cv-23171-KMW Document 21 Entered on FLSD Docket 11/05/2019 Page 36 of 55



          245.    Further, a March 23, 2016 email from SOJO employee Julie Wolf (“Wolf”)

   revealed a message to Joelsson that read, “This is the original quote,” referring to a quote from

   Visser. Wolf then writes, “I’ll be sending the SOJO quote to you shortly.”

          246.    Consistent with this practice of utilizing two separate invoices, a former

   bookkeeper testified that Coe would maintain a separate set of or accounting records on his

   computer that were maintained separate and apart from SOJO’s standard accounting system.

          247.    In November 2015, Visser submitted two versions of an invoice to SOJO for

   installation and travel expenses relating to a wardrobe and dresser.

          248.    One version showed the total cost as $3,750.00; the other showed the same exact

   items at a cost of $5,100.

          249.    Ultimately, SOJO sought and was paid $5,750 to cover the last of the wardrobe and

   dresser as well as an additional $1,000 in crating that was never otherwise mentioned.

          250.    In another Visser-specific example, in February 2015, the SOJO Defendants

   submitted a purchase order to Visser for a collection of closets for the Guest House for $11,600

   and a collection of closets for the Main House for $38,800, for a combined cost of $50,400.

          251.    Visser generated two invoices with the same date.

          252.    One version showed that the total cost for all closets was in fact only $38,800, and

   the $54,400 figure included installation and travel expenses.

          253.    The other version omitted any reference to installation and travel expenses Visser

   had instead inflated the cost of the closets to reach $54,400.

          254.    That same month, Coe emailed Schwartz to complain about a purchase order she

   prepared that itemized the cost of installation, stating that this was the “incorrect way” to prepare

   a purchase order, and doing it that way would “ruin the process when it comes to invoices.”



                                                    36
Case 1:19-cv-23171-KMW Document 21 Entered on FLSD Docket 11/05/2019 Page 37 of 55



          255.    All in all, Silverboys paid approximately $131,133 to SOJO in connection with

   items and services provided by Visser.

          256.    The entire amount is tainted by the established pattern of Visser and the SOJO

   Defendants working together to inflate prices and duplicate expenses, then generating fraudulent

   documents that were provided to Silverboys.

          257.    Visser manipulated numbers and generated multiple versions of invoices at the

   direction of the SOJO Defendants.

          258.    In addition, Silverboys would discover an invoice from Visser showing that

   budgeted amounts for items on the Paradise Island Project—as well as SOJO projects for other

   clients—built in a 10% referral fee that was paid to SOJO.

          259.    This arrangement was never disclosed to Silverboys.

          260.    In another example, Total Windows and SOJO executed a contract dated August

   11, 2015, for foyer decorative drapery hardware totaling $7,645.00.

          261.    Subsequently, on September 29, 2015, Total Windows provided a quote for the

   same hardware totaling $1,218.70.

          262.    SOJO sent Silverboys a cash request indicating that the price of the hardware was

   $9,938.50.

          263.    On September 4, 2015, Silverboys wired SOJO the full marked-up price for the

   hardware.

          264.    At no point did Silverboys see the original Total Windows invoice for $1,218.70.

          265.    Another company, Fine Surfaces, was retained to provide and install custom

   countertops for the Property.




                                                  37
Case 1:19-cv-23171-KMW Document 21 Entered on FLSD Docket 11/05/2019 Page 38 of 55



           266.      Fine Surfaces, at the direction of SOJO, falsely inflated the cost of materials used

   for the countertops and the cost of installation to conceal secret kickbacks to the SOJO

   Defendants.

           267.      For example, Fine Surfaces charged Silverboys $155.00 per square foot to install a

   214 square foot kitchen countertop.

           268.      The industry standard for fabrication and installation of such a countertop is $40.00

   per square foot.

           269.      Fine Surfaces generated multiple versions of invoices for the Paradise Island

   Project and thereby facilitated SOJO’s fraudulent billing.

           270.      SOJO conspired with Fine surfaces to collect on extra slabs to be used for Tim

   Headington’s rooftop.

           271.      On July 28, 2015, Joelsson received an invoice denoting 12 slabs at a net cost of

   $980, totaling $1,274 for the client's total cost.

           272.      However, the next day Joelsson sent out cash request 6 with ten of the slabs listed

   at a unit price of $1,486.33 and two others listed at $1,592.50.

           273.      Joelsson overcharged Silverboys to cover for extra material.

           274.      Documents show that the payment to Fine Surfaces included a memo of, “SIL01

   and Headington.”

           275.      Silverboys did not receive the slabs until April of 2016, after Joelsson was thrown

   off their site.

           276.      In another example, on January 7, 2015, Bon Vivant sent SOJO a quote for some

   custom millwork items.

           277.      The quote included a front door entry that was priced at $31,976.00.



                                                        38
Case 1:19-cv-23171-KMW Document 21 Entered on FLSD Docket 11/05/2019 Page 39 of 55



          278.      On February 17, 2015, SOJO sent Cash Request 3, which attached Proposal 0003,

   to Silverboys.

          279.      The front door was included in Proposal 0003 and reflected a price of $41,568.80.

          280.      On February 19, 2015, Silverboys wired SOJO the funds for Cash Request 3.

          281.      A few days later, on February 23, 2015, Bon Vivant sent SOJO an additional quote

   for the front door pricing the item at $37,250.00.

          282.      After receiving the $37,250.00 quote on February 23, 2015, SOJO submitted a

   purchase order to Bon Vivant for the front door (reference number 0161) for $31,976.00.

          283.      In so doing, SOJO paid $5,274.00 less than the price indicated on the quote SOJO

   had most recently received from Bon Vivant.

          284.      This is because the higher quote was not intended for SOJO at all but was provided

   so that SOJO could justify the price it charged later with an invoice if Silverboys ever requested

   backup.

          285.      On August 28, 2015, SOJO requested payment on the “balance” for the front door

   in Cash Request 7, Proposal 0003.

          286.      The proposal listed a price for the front door of $48,425.00.

          287.      On September 4, 2015, Silverboys paid Cash Request 7 in full.

          288.      Therefore, by September 4, 2015, SOJO had purchased the front door for a price of

   $31,976.00 based on the lower vendor quote.

          289.      However, SOJO billed Silverboys for $48,425.00, a price that could be justified (if

   at all) only by the second, higher vendor quote.

          290.      In the end, Silverboys paid $23,413.00 more than SOJO had paid for the front door.

          291.      To further compound Joelsson’s theft, Joelsson separated out the material and



                                                      39
Case 1:19-cv-23171-KMW Document 21 Entered on FLSD Docket 11/05/2019 Page 40 of 55



   charged Silverboys on cash request 6 for resysta and staining, all while knowing the material came

   with the custom front door.

          292.    Joelsson, in fact, never purchased the resysta material for the front door and stole

   the $16,000 received from cash request 6 proposal 0013.

          VII.    SOJO Employed a Fraudulent Billing Scheme to Steal Credits, Items, and
                  Funds

          A.     SOJO Converts Silverboys’ Credits for Appliances

          293.    Prior to Joelsson and SOJO taking over the Paradise Island Project, Silverboys had

   purchased $112,415 in appliances for the Paradise Island Project from Lieberts Royal Green

   Appliance Center (“Lieberts”) in New York, New York.

          294.    Those appliances were purportedly stolen in transit, and Lieberts agreed to provide

   Silverboys with a credit to repurchase the appliances at a later date.

          295.    Silverboys informed Joelsson and SOJO about the credits, and SOJO arranged for

   Lieberts to place the credits in SOJO’s name without Silverboys’ knowledge or consent.

          296.    On December 10, 2014, a representative of Lieberts contacted Joelsson and

   Schwartz to provide a schedule of the appliances that had been purchased as well as delivery

   charges.

          297.    The schedule also included detailed notes indicating where each appliance was to

   be installed on the Property and showed that appliances were to be installed in the main house,

   guest house, staff house, and in the pool area.

          298.    The February 11, 2015 internal version of Cash Request 6 indicates that a Lieberts

   refrigerator ($4,750.00), Fischer Paykel dishwasher drawer ($650.00), Bosch convection

   microwave ($1,225.00), Whirlpool laundry washer ($925.00), and Whirlpool laundry dryer

   ($925.00) were all to be purchased for the Guest House “against credit with Lieberts NYC.”

                                                     40
Case 1:19-cv-23171-KMW Document 21 Entered on FLSD Docket 11/05/2019 Page 41 of 55



          299.    On February 12, 2015, Joelsson emailed Schwartz to point out that the February

   11, 2015 internal Cash Request 6 did not include an extended price for any of the appliances.

          300.    Schwartz explained that this was because those appliances were to be purchased

   using the Lieberts credit to which Joelsson responded that all of the appliances without an extended

   price should be removed.

          301.    On June 15, 2015, a SOJO designer named Gabriella Carusone emailed Joelsson to

   discuss the appliances.

          302.    Ms. Carusone noted that she was “trying to figure out which appliance company

   [Silverboys] has a credit with, as it’s not the same company that Robert [Whittingham] is using.”

          303.    She further complained that the company selected by Whittingham “does not have

   anything we can use” for the Guest House.

          304.    In addition, the email revealed that the company was being used to provide a

   laundry washer and dryer for the Staff House.

          305.    In other words, SOJO was not using the Lieberts credit to replace the appliances

   even though they knew it existed, and Joelsson and Whittingham were instead purchasing those

   appliances from a local company in the Bahamas.

          306.    On August 4, 2015, SOJO submitted a revised version of Cash Request 6 to

   Silverboys.

          307.    Therein, under Proposal 0013, SOJO listed the same appliances for the Guest House

   that were previously listed in the February 11, 2015 internal Cash Request 6, indicating that

   payment was required from Silverboys and omitting any reference to the Lieberts credit.

          308.    The cost of each appliance included a 30% markup from their original costs, even

   though these items did not qualify as “custom” and no commission should have been charged given



                                                   41
Case 1:19-cv-23171-KMW Document 21 Entered on FLSD Docket 11/05/2019 Page 42 of 55



   that the SOJO Defendants played no role in identifying these items or negotiating the prices.

           309.     In other words, SOJO was not only charging Silverboys for the Guest House

   appliances despite the fact that they were covered by the Lieberts credit, but SOJO was inflating

   the price of those items to collect a secret commission.

           310.     On August 6, 2015, a SOJO employee sent an email to Coe and another SOJO

   employee directing them to “[r]emove [Leiberts] from SIL01 [Silverman] Proposal 0013 and place

   POs [Purchase Orders] in separate file on computer and delete POs from DM [Design Manager].”

           B.       Other Stolen Items

           311.     Joelsson would also steal hardware purchased by the prior designer, using it on one

   of Headington’s properties.

           312.     When Silverboys asked Joelsson if she could confirm that a particular hardware

   was on site on June 12, 2015, Joelsson replied, “we have 14 boxes of hardware but did not go

   through each one of them but seems like we have them…Gabi, pls check the inventory list to

   compare.”

           313.     Twenty minutes later, Joelsson forwarded the email from Silverboys to Priscilla

   Steel stating,     “Hardware    we    can use     for   Headington pulling     up   picture   now.”

           C.       Commingled Clients and Bundled Contracts - Additional Stolen Items

           314.     Joelsson not only used Silverboys’ funds and materials for Headington projects, but

   also for other clients.

           315.     She and her co-conspirators (Bon Vivant, Total Windows, Fine Surfaces, Visser,

   and Cudesso) would provide supporting documents including but not limited to quotes, checks,

   and contracts that show how they bundled clients together under the Silverboys’ account.




                                                    42
Case 1:19-cv-23171-KMW Document 21 Entered on FLSD Docket 11/05/2019 Page 43 of 55



          316.     For example, Joelsson created a contract with Bon Vivant combining addresses of

   both Silverboys as well as a project she was working on at the same time in Miami.

          317.     The contract reads “This agreement is made this 3rd day of September 2015 between

   Bon Vivant, Corp. (seller) of 120 N.E. 27 th Street, Miami, Florida 33137, and SOJO Design (buyer)

   1451 Ocean Dr. Miami Beach, FL 33139. The project location is Pulley residence at Ocean club

   estates lot 321 Collins Drive Apt #200, Miami Beach, FL 33139.”

          318.     The contract described above was written to include both Silverboys and Pulley’s

   combined and codified addresses; Silverboys’ property address was Ocean Club Estates Lot 116

   & 117 while Pulley’s was 321 Collins Ave.

          319.     This combination strategy occurred again when Total Windows labeled a section

   of Silverboys’ invoice as “Silverman Patio Main,” which really stood for the “Main Patio” of

   Joelsson’s Sagaponack project, which would receive the exact same window treatments;

   Silverboys only had South Patio drapery, which was a separate item from this one and was never

   agreed to.

          320.     Joelsson repeated this with two other vendors, combining Silverboys with

   Headington (Fine Surfaces) and then Pulley (Bon Vivant) on those checks.

                            COUNT I: FRAUD IN THE INDUCEMENT
                                 (Against Joelsson and SOJO)

          321.     Plaintiff repeats and re-alleges Paragraphs 1 through 320 above, as if fully set forth

   again herein.

          322.     Joelsson and SOJO made repeated false statements and omissions of material fact.

   Prior to entering into the Interior Design Contract, Joelsson and the SOJO expressly represented

   to Silverboys that Joelsson was a licensed designer, that Joelsson and SOJO would assist

   Silverboys with assessing the fraud perpetrated by the former designers including Joelsson serving


                                                    43
Case 1:19-cv-23171-KMW Document 21 Entered on FLSD Docket 11/05/2019 Page 44 of 55



   as an expert witness, and that SOJO had a sophisticated system in place (Design Manager) to

   prevent fraud.

          323.      At the time these false statements and omissions were made, Joelsson and SOJO

   knew that they were false. Joelsson was not a licensed designer. Joelsson and SOJO did not intend

   to assist Silverboys with properly assessing the former fraud, nor could Joelsson serve as an expert

   witness in the upcoming arbitration, as she was not a licensed designer. Joelsson and SOJO never

   intended to use Design Manager in the manner they represented, instead they carried out a practice

   of manipulating bills outside of Design Manager.

          324.      Further, prior to executing the Addendum to the Interior Design Contract, Joelsson

   and SOJO expressly represented to Silverboys that Joelsson was concerned with the performance

   of the then-current construction company, and suggested and represented that Whittingham and

   Core Construction would be more effective. Joelsson and SOJO represented that, if Silverboys

   increased their fee, they would provide supervisory services to oversee and ensure Whittingham

   and Core Construction were providing satisfactory services.

          325.      At the time these false statements were made, Joelsson and SOJO knew that these

   statements were false. Joelsson and SOJO had no basis for their “concerns” that the then-current

   construction company performed inadequate services. Joelsson and SOJO did not intend to

   oversee and ensure the adequacy of Whittingham and Core Constructions services.

          326.      Joelsson and SOJO intentionally made the false statements and omissions of

   material fact alleged above in order to induce Silverboys to enter into both the Interior Design

   Contract and the Addendum thereto.

          327.      Silverboys relied on the false statements and omissions. Silverboys would never

   have knowingly agreed to pay Joelsson and SOJO for the services of an unlicensed designer, using



                                                    44
Case 1:19-cv-23171-KMW Document 21 Entered on FLSD Docket 11/05/2019 Page 45 of 55



   multiple billing systems, who would not diligently supervise the construction work performed on

   the Property.

             328.   By relying on the false statements and material omissions, Silverboys suffered

   injury.

             WHEREFORE, Silverboys requests judgment in its favor and against Defendants SOJO

   and Joelsson for compensatory and punitive damages, together with interest, costs and such other

   relief as this Court deems just and appropriate.

                                          COUNT II: FRAUD
                                       (Against SOJO Defendants)

             329.   Plaintiff repeats and re-alleges Paragraphs 1 through 320 above, as if fully set forth

   again herein.

             330.   As alleged above, separate and apart from the work covered by the Agreement,

   SOJO Defendants expressly represented that with each cash request, invoice, or proposal that (a)

   the prices stated therein were true and correct, (b) all amounts paid by Silverboys would be utilized

   to purchase the goods and services its project and for no other purpose, and (c) the referenced

   goods or services had already been received or would be received.

             331.   SOJO Defendants knew that Silverboys would interpret each cash request, invoice,

   or proposal in this way.

             332.   When making representations about cash requests, invoices, or proposals, the SOJO

   Defendants knew that those requests, invoices, or proposals contained false statements and

   withheld information.

             333.   These false statements and material omissions were material.

             334.   The SOJO Defendants made false statements and withheld information for the

   purpose of inducing Silverboys to rely on those false statements and omissions.


                                                      45
Case 1:19-cv-23171-KMW Document 21 Entered on FLSD Docket 11/05/2019 Page 46 of 55



          335.     Silverboys relied on SOJO Defendants’ material false statements and omissions.

   Because of that reliance, Silverboys suffered an injury and paid approximately $2 million for the

   purchase of goods and services.

          336.     In addition, the SOJO Defendants misrepresented the status of the Silverboys

   Project.

          337.     The SOJO Defendants misrepresented the status of the project in order to induce

   Silverboys to continue making payments to them.

          338.     The SOJO Defendants’ misrepresentations regarding the project status were

   material. Silverboys relied on those misrepresentations and continued making payments to the

   SOJO Defendants.

          WHEREFORE, Silverboys demands judgment in its favor and against SOJO Defendants

   for compensatory and punitive damages, together with interest, costs, and such other relief as this

   Court deems just and appropriate.

                          COUNT III: AIDING AND ABETTING FRAUD
                          (Joelsson, Coe, Cudesso, and Vendor Defendants)

          339.     Plaintiff repeats and re-alleges Paragraphs 1 through 320 above, as if fully set forth

   again herein.

          340.     Joelsson and Coe were each directly involved in drafting, reviewing, editing, and/or

   disseminating falsified cash requests, invoices, or proposals.

          341.     They knew, or should have known, these representations were false, misstated the

   true price, and/or the underlying items and services had not been provided (or had not been

   provided in full).

          342.     In addition, Joelsson and Coe knew that Silverboys’ funds were being

   misappropriated from SOJO and Silverboys’ accounts and used for expenses that were unrelated


                                                    46
Case 1:19-cv-23171-KMW Document 21 Entered on FLSD Docket 11/05/2019 Page 47 of 55



   to the Project.

           343.      They also knew that Silverboys’ payments were not retention fees and were

   deposited to be held in trust and exclusively used for Silverboys’ benefit.

           344.      Vendor Defendants and Cudesso each knew that their invoices did not accurately

   state the price and/or quantity of items or services. They also knew, or should have known, that it

   was improper for SOJO to instruct them to inflate the cost of items or services, include secret

   commissions or kickbacks, and that payments had been received for items or services that had

   never been provided.

           345.      Joelsson, Coe, Cudesso, and the Vendor Defendants all knew of SOJO’s and

   Joelsson’s fraud, and actively participated and provided substantial assistance and encouragement.

           346.      Each time one of the Defendants falsified cash requests, invoices, or proposals, or

   knowingly approved the dissemination of the same, they committed a discrete act of wrongdoing

   that aided and abetted that fraud.

           347.      As a direct and proximate result of the Defendants’ acts, Silverboys suffered

   monetary damages in an amount to be determined at trial.

           WHEREFORE, Silverboys requests judgment in its favor and against Joelsson, Coe,

   Cudesso, and Vendor Defendants for its damages, together with interest, costs and such other relief

   as this Court deems just and appropriate.

                             COUNT IV: BREACH OF FIDUCIARY DUTY
                                         (Against SOJO)

           348.      Plaintiff repeats and re-alleges Paragraphs 1 through 320 above, as if fully set forth

   again herein.

           349.      Pursuant to the terms of the Agreement, SOJO agreed to act as Silverboys

   “purchasing representative.” Further, by executing the Agreement, SOJO was an agent of


                                                      47
Case 1:19-cv-23171-KMW Document 21 Entered on FLSD Docket 11/05/2019 Page 48 of 55



   Silverboys regarding the provision of onsite construction and interior design services. As SOJO

   was an agent of Silverboys, SOJO assumed fiduciary duties, including the duty of fidelity or

   loyalty, the duty of disclosure, and the duty of good faith.

            350.   In addition, SOJO had access to Silverboys’ operational account and transferred

   Silverboys’ funds into a client deposit account under SOJO’s exclusive control. Thus, SOJO was

   placed in a special position of trust and confidence giving rise to fiduciary duties, including the

   duty of loyalty, duty of care, duty of disclosure, and the duty of good faith.

            351.   SOJO breached its fiduciary duties to Silverboys by committing the following acts:

   (i) overbilling for items and services that were received; (ii) concealing overcharges, secret

   commissions, and kickbacks; (iii) conspiring with Vendor Defendants and others to inflate prices

   and overbill Silverboys; (iv) misappropriating funds belonging to Silverboys; (v) misappropriating

   personal property belonging to Silverboys; (vi) engaging in self-dealing transactions without

   disclosure; (vii) submitting falsified invoices, proposals, and/or cash requests; and/or (viii) failing

   to adequately supervise and/or manage the Project.

            352.   As a direct and proximate result of these breaches of fiduciary duty, SOJO unjustly

   enriched itself and caused Silverboys to suffer monetary damages in amounts to be determined at

   trial.

            WHEREFORE, Silverboys requests judgment in its favor and against Defendant SOJO

   for its damages, together with interest, costs and such other relief as this Court deems just and

   appropriate.

            COUNT V: AIDING AND ABETTING BREACH OF FIDUCIARY DUTY
                       (Joelsson, Coe, Cudesso, Vendor Defendants)

            353.   Plaintiff repeats and re-alleges Paragraphs 1 through 320 above, as if fully set forth

   again herein.


                                                     48
Case 1:19-cv-23171-KMW Document 21 Entered on FLSD Docket 11/05/2019 Page 49 of 55



          354.     Joelsson, Coe, Cudesso, and Vendor Defendants each knew that SOJO was acting

   a purchasing representative (i.e., agent) on behalf of Silverboys. As a result, each knew, or should

   have known, that SOJO owed fiduciary duties to Silverboys.

          355.     For the same reasons detailed in paragraphs of Count III (aiding and abetting fraud)

   above, the Defendants substantially assisted and encouraged SOJO’s fraud and the breach of its

   fiduciary duties to Silverboys.

          356.     As a direct and proximate result of the relevant Defendants’ conduct, Silverboys

   suffered monetary damages in an amount to be determined at trial.

          WHEREFORE, Silverboys requests judgment in its favor and against Joelsson, Coe,

   Cudesso, Vendor Defendants for its damages, together with interest, costs and such other relief as

   this Court deems just and appropriate.

                               COUNT VI: BREACH OF CONTRACT
                                        (Against SOJO)

          357.     Plaintiff repeats and re-alleges Paragraphs 1 through 320 above, as if fully set forth

   again herein.

          358.     The Interior Design Contract and Addendum incorporated into and amending the

   Interior Design Contract constitutes a legally valid, binding, and enforceable contract between

   SOJO and Silverboys.

          359.     As set forth in detail above, after inducing Silverboys to execute the Interior Design

   Contract, SOJO breached the Interior Design Contract.

          360.     Specifically, pursuant to the terms of the Interior Design Contract, SOJO agreed to

   perform certain work at a flat, monthly rate, and to charge “all items purchased for the Client…at

   the Designer’s cost” plus a 30% markup for “custom merchandise.”




                                                    49
Case 1:19-cv-23171-KMW Document 21 Entered on FLSD Docket 11/05/2019 Page 50 of 55



         361.     The work covered by the Interior Design Contract included designing all interior

   and exterior details, obtain competitive bids for certain merchandise, and supervise receipt and

   delivery of items.

          362.    Additionally, the work covered by the Addendum included supervision and onsite

   management of the Project and construction.

          363.    SOJO materially breached the Interior Design Contract because it, among other

   things: (i) failed to charge Silverboys amounts in compliance with the terms of the Interior Design

   Contract and Addendum, and instead overcharged Silverboys; (ii) sought and received cash

   deposits and wires from Silverboys for items and services that were never received; (iii)

   improperly billed Silverboys and accepted payment from Silverboys for items not ordered or

   placed into production for many months following receipt of payment despite the fact that

   Silverboys was a “pay as you go” client; (iv) misappropriated credits, discounts, and referral fees;

   (v) failed to properly supervise and/or manage onsite construction and landscaping projects; (vi)

   failed to seek and obtain competitive bids for merchandise; (vii) failed to complete the work to the

   Project on time as represented or alternatively within a reasonable time.

          364.    Silverboys fully complied with all material terms of the Interior Design Contract

   and Addendum thereto and has overpaid SOJO.

          365.    Silverboys has suffered damages as a result of SOJO’s multiple breaches of the

   Interior Design Contract and Addendum.

          WHEREFORE, Silverboys requests judgment in its favor and against Defendant SOJO

   for its damages, together with interest, costs and such other relief as this Court deems just and

   appropriate.




                                                   50
Case 1:19-cv-23171-KMW Document 21 Entered on FLSD Docket 11/05/2019 Page 51 of 55



                                     COUNT VII: CONVERSION
                                      (Against SOJO Defendants)

          366.     Plaintiff repeats and re-alleges Paragraphs 1 through 320 above, as if fully set forth

   again herein.

          367.     SOJO Defendants misappropriated and asserted dominion over Silverboys’

   property, including but not limited to Silverboys’ funds, furniture, custom and/or non-custom

   goods, discounts, credits, and/or referral fees.

          368.     Once Silverboys paid for items and services, regardless of whether or not actually

   received, they became the property of Silverboys.

          369.     SOJO Defendants received large sums of money from Silverboys that was never

   applied to items purchased by Plaintiff and are presently unaccounted for.

          370.     Further, Joelsson and SOJO intentionally ordered more goods and services than

   were necessary for the Project and then misappropriated the same for their own personal benefit

   or use in business projects that were unrelated to Silverboys.

          371.     As alleged above, these actions (and others) and SOJO Defendants’ continued

   retention of Silverboys’ property is inconsistent with and adverse to Silverboys’ ownership.

          372.     SOJO Defendants do not have rightful possession of Silverboys’ property.

          373.     Silverboys has made demands to SOJO Defendants for the return of its property.

          374.     As a direct and proximate result of the above-referenced acts, Silverboys suffered

   monetary damages in an amount to be determined at trial.

          WHEREFORE, Silverboys demands judgment against SOJO Defendants for mandatory

   treble damages, pre-judgment interest, costs, attorney’s fees, and for such other and further relief

   this Court deems just and proper.




                                                      51
Case 1:19-cv-23171-KMW Document 21 Entered on FLSD Docket 11/05/2019 Page 52 of 55



                            COUNT VIII: VIOLATION OF FLORIDA
                         DECEPTIVE AND UNFAIR PRACTICES ACT
                   (Against SOJO Defendants, Vendor Defendants, and Cudesso)

          375.     Plaintiff repeats and re-alleges Paragraphs 1 through 320 above, as if fully set forth

   again herein.

          376.     This count is brought pursuant to Section 501.211(2), Fla. Stat.

          377.     Under that section, any “person who has suffered a loss as a result of a violation

   of [FDUTPA] . . . may recover actual damages, plus attorney’s fees and court costs[.]” Fla. Stat.

   § 501.211(2).

          378.     At all times material, the Defendants conducted trade and commerce within the

   meaning of Section 501.203, Fla. Stat.

          379.     Silverboys qualified and continue to qualify as “consumers” within the meaning of

   Section 501.203, Fla. Stat.

          380.     The Defendants have engaged in deceptive, misleading, and/or unfair practices

   through the conduct alleged above.

          381.     The misrepresentations, misleading statements, and concealment and omissions of

   material facts, alleged in the preceding paragraphs, occurred in connection with the Defendants’

   trade and commerce in Florida.

          382.     The Defendants’ unfair and deceptive acts and practices violate FDUTPA, Section

   501.201 and 501.211(2), Fla. Stat.

          383.     As a direct and proximate results of the Defendants’ FDUTPA violations,

   Silverboys has been damaged an amount to be determined at trial.

          WHEREFORE, Silverboys demands judgment in its favor and against SOJO Defendants,

   Vendor Defendants, and Cudesso for its actual damages, together with interest, costs, attorney’s



                                                    52
Case 1:19-cv-23171-KMW Document 21 Entered on FLSD Docket 11/05/2019 Page 53 of 55



   fees pursuant to Fla. Stat. § 501.2105, and such other relief as this Court deems just and

   appropriate.

                               COUNT IX: SUCCESSOR LIABILITY
                             (Against Successor Defendants and Cudesso)

          384.     Plaintiff repeats and re-alleges Paragraphs 1 through 320 above, as if fully set forth

   again herein.

          385.     Successor Defendants acquired SOJO’s assets.

          386.     Defendant Joelsson Design continued SOJO’s operations by employing its

   management, acquiring all, or nearly all, of its assets, provided the same products and services to

   Joelsson’s clients, and operated from SOJO’s previous location. As a result, Defendant Joelsson

   Design is a mere continuation of SOJO.

          387.     SOJO transferred substantially all of its assets to Successor Defendants and

   Cudesso.    As a result, Successor Defendants expressly or constructively assumed SOJO’s

   liabilities. Successor Defendants are successors-in-interest to SOJO and are jointly and severally

   liable with SOJO.

          WHEREFORE, Silverboys demands judgment against Cudesso and Successor

   Defendants as successors-in-interest and severally liable with SOJO for damages, pre-judgment

   interest, costs, and for such other and further relief this Court deems just and proper.

                                      COUNT X: ACCOUNTING
                                      (Against SOJO Defendants)

          388.     Plaintiff repeats and re-alleges Paragraphs 1 through 320 above, as if fully set forth

   again herein.

          389.     At all relevant times, SOJO was an agent and fiduciary of Silverboys. As such,

   SOJO owed fiduciary duties to Silverboys, including the duty of loyalty, duty of care, duty of good

   faith, and duty of disclosure.

                                                    53
Case 1:19-cv-23171-KMW Document 21 Entered on FLSD Docket 11/05/2019 Page 54 of 55



          390.      For reasons outlined above, SOJO breached its fiduciary duties by engaging in self-

   dealing or self-profiting, misappropriating funds and personal property, failing to properly

   supervise subcontractors and employees, and failing to disclose the details of SOJO’s systemic

   overbilling, secret commissions, and fraud. Further, SOJO created and provided deliberately

   confusing invoices, purchase orders, and cash requests to wrongfully extract additional funds from

   Silverboys without its knowledge and wrongfully appropriated for its own profit and benefit funds

   paid by Silverboys to be held in trust for the purpose of completing the Silverboys Project.

          391.      To date, SOJO has been unable or unwilling to account for all of the items and

   funds that were entrusted to it as a fiduciary and agent of Silverboys. Silverboys has no adequate

   remedy at law.

          WHEREFORE, Silverboys demands an accounting of all Silverboys funds paid and all

   profits derived from SOJO from the Project and from SOJO’s other misuse of Silverboys’ funds

   and such further relief as this Court deems just and proper.

                                          PRAYER FOR RELIEF

          WHEREFORE, Plaintiff Silverboys, LLC respectfully requests that the Court enter an

   Order granting the following relief:

                             (i) An accounting of all Silverboys’ funds paid and profits derived by
                      the Defendants from the Project;

                             (ii) Monetary damages in an amount to be determined at trial and all
                      pre-judgment interest;

                              (iii) Disgorgement of all profits and unjust gains;

                              (iv) Punitive damages in an amount to be determined at trial;

                              (v) Attorneys’ fees and costs; and

                              (vi) Such other and further relief as the interests of justice may require.



                                                     54
Case 1:19-cv-23171-KMW Document 21 Entered on FLSD Docket 11/05/2019 Page 55 of 55



                                             JURY DEMAND

               Plaintiff demands a trial by jury on all issues so triable.


         Dated: November 5, 2019                      Respectfully submitted,


                                                      By: /s/Scott B. Cosgrove

                                                      Scott B. Cosgrove
                                                      Florida Bar No. 161365
                                                      James R. Bryan
                                                      Florida Bar No. 696862
                                                      León Cosgrove, LLP
                                                      255 Alhambra Circle, Suite 800
                                                      Coral Gables, Florida 33133
                                                      Telephone: (305) 740-1975
                                                      Facsimile: (305) 437-8158
                                                      Email: scosgrove@leoncosgrove.com
                                                      Email: jbryan@leoncosgrove.com
                                                      Email: anoonan@leoncosgrove.com
                                                      Email: lburns@leoncosgrove.com

                                                      Counsel for Silverboys, LLC




                                                 55
